— Petition unanimously dismissed, without costs. Memorandum: We hold that the filing in the county clerk’s office of the unsigned designation by respondent De Pasquale and of the schedule of terms and assignments (made and signed by the Chief Administrative Judge and approved by the Presiding Justice of the Appellate Division) both *1060of which established a Grand Jury term for Seneca County to commence on January 29, 1979 constituted due compliance with sections 190-c and 190-e of the Judiciary Law (see, also, Judiciary Law, § 212). (Article 78.) Present— Cardamone, J. P., Simons, Hancock, Jr., Callahan and Doerr, JJ.